Exhibit 10.1
SIXTH AMENDMENT TO CREDIT AGREEMENT
     THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of September 29, 2010, by and among BUCKEYE PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), the Subsidiaries of the Borrower
that are parties hereto (the “Guarantors”), the Lenders (as defined below) that
are parties hereto, and SUNTRUST BANK, in its capacity as administrative agent
for the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the several banks and other financial institutions
party thereto (collectively, the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement, dated as of November 13, 2006 (as
amended, supplemented and modified from time to time and in effect immediately
prior to the date hereof, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement as amended hereby), pursuant to which the Lenders have made
certain financial accommodations available to the Borrower; and
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders executing this Amendment are willing to do
so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Guarantors, the
Lenders executing this Amendment and the Administrative Agent agree as follows:
     1. Amendments to SECTION 1.01 (“Certain Defined Terms”).
     (a) Section 1.01 is hereby amended by replacing the respective definitions
for the terms “Borrower Partnership Agreement,” “Change of Control,” and
“EBITDA,” with the following definitions:
     “Borrower Partnership Agreement” shall mean the Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of the Sixth Amendment
Effective Date, as the same may thereafter be amended from time to time as
permitted by this Agreement.
     “Change of Control” shall mean:
     (a) (i) prior to the Trigger Date, ArcLight Capital Partners, LLC, Kelso &
Company, and Neuberger Berman Group LLC and their respective affiliates shall
cease to control, directly or indirectly, (x) the General Partner of the
Borrower, and (y) so long as Buckeye GP Holdings L.P. remains in existence, each
of Buckeye GP Holdings L.P. and the general partner of Buckeye GP Holdings L.P.,
and (ii) on and after the Trigger Date, any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
BGH Holdings, ArcLight Capital Partners, LLC, Kelso & Company, and their
respective affiliates, collectively, shall own and control, beneficially and of
record, directly or indirectly, a number of “LP Units” (as defined in the
Borrower Partnership Agreement) that would entitle such person or group to vote
LP Units representing, in the aggregate, more than 50% of the total number of
outstanding LP Units that are entitled to vote and be counted for purposes of
calculating the required votes and that are

 



--------------------------------------------------------------------------------



 



deemed to be outstanding for purposes of determining a quorum at any annual
meeting of the limited partners of the Borrower or otherwise in the election of
“Public Directors” (as defined in the Borrower Partnership Agreement) of the
General Partner; or
     (b) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of the General Partner then in
office; or
     (c) the General Partner shall cease to be the sole general partner of the
Borrower; or
     (d) the Borrower shall cease to own and control, beneficially and of
record, directly or indirectly, all of the outstanding member or other equity
interests in the General Partner.
As used herein, “beneficially own” or words of similar import shall have the
meaning provided in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended, or any successor provision thereto; provided, however, that, for
purposes of this definition, a Person shall not be deemed to beneficially own
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates until such tendered securities
are accepted for purchase or exchange pursuant to such offer.
As used herein “Continuing Director” means any member of the board of directors
of the General Partner who (i) is a member of such board of directors as of the
Sixth Amendment Effective Date, or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.
     “EBITDA” shall mean, for any Person for any period, the sum of
(i) Consolidated Net Income of such Person and its Consolidated Subsidiaries for
such period plus (ii) the following expenses or charges to the extent deducted
from Consolidated Net Income for such period: interest, taxes, depreciation,
depletion and amortization plus (iii) with respect to the Borrower and its
Consolidated Subsidiaries, Material Project EBITDA Adjustments, if any, of the
Borrower and its Consolidated Subsidiaries, plus (iv) non-cash unit-based
compensation expense incurred during the period. With respect to the Borrower,
if during any period the Borrower or any Subsidiary acquires any Person and such
acquired Person becomes a Restricted Subsidiary, or the Borrower or a Restricted
Subsidiary acquires all or substantially all of the assets of any Person, the
EBITDA attributable to such Person or assets for such period determined on a pro
forma basis (as reasonably diligenced by the Borrower) may be included in EBITDA
for the calculation of the Funded Debt Ratio. From and after the Lodi Closing,
EBITDA shall include, as a positive amount, the amount, if any, by which the
accounting expense associated with any ground lease obligations of Lodi and its
Subsidiaries exceeds the cash expenditures payable with respect to such lease
obligations.
     (b) Section 1.01 is hereby further amended by adding in appropriate
alphabetical order the following defined terms and accompanying definitions:
     “Buckeye GP Holdings Partnership Agreement” shall mean the Second Amended
and Restated Agreement of Limited Partnership of Buckeye GP Holdings L.P. dated
as of the Sixth Amendment Effective Date and adopted pursuant to Section 2.1(c)
of the Merger Agreement, as the same may be amended from time to time as
permitted by this Agreement.

2



--------------------------------------------------------------------------------



 



     “General Partner LLC Agreement” shall mean the Second Amended and Restated
Limited Liability Company Agreement of the General Partner dated as of the Sixth
Amendment Effective Date, as the same may be amended from time to time as
permitted by this Agreement.
     “Merger Agreement” shall mean the First Amended and Restated Agreement and
Plan of Merger dated as of August 18, 2010, among the Borrower, the General
Partner, Grand Ohio, LLC, Buckeye GP Holdings L.P., and MainLine Management LLC,
as filed by the Borrower in its Amendment No. 1 to Form S-4, Registration
Statement with the Securities and Exchange Commission on August 18, 2010, and as
the same may be amended from time to time (but excluding any such amendment that
would adversely affect in any material respect the interests of the Lenders or
could otherwise reasonably be expected to have a Material Adverse Effect).
     “Sixth Amendment” shall mean the Sixth Amendment to Credit Agreement dated
as of September 29, 2010, among the Borrower, the Guarantors, the Lenders that
are parties thereto, and the Administrative Agent.
     “Sixth Amendment Effective Date” shall mean the date on which all
conditions to the effectiveness of the Sixth Amendment, as provided therein,
have been satisfied and/or waived in writing by the Required Lenders.
     “Trigger Date” shall mean the date on which the “Public Limited Partners”
shall have the right to vote for the election of “Public Directors” of the Board
of Directors of the General Partner in accordance with the terms of
Section 16.1(b) of the Borrower Partnership Agreement.
     2. Amendment to SECTION 7.22 (“Ownership of Parties”). Section 7.22 of the
Credit Agreement is hereby amended by replacing such Section 7.22 in its
entirety with the following:
     SECTION 7.22. Ownership of Parties.
     (a) The Borrower is a limited partnership formed under the laws of the
State of Delaware.
     (b) The form of organization and equity ownership of each Restricted
Subsidiary and each Unrestricted Subsidiary as of September 29, 2010, modified
to reflect the Borrower’s reasonable expectation on such date of the pro forma
changes to such information necessary to account for the merger and related
transactions described in Section 9(b)(i) of the Sixth Amendment, is set forth
on Schedule 7.22.
     (c) Buckeye GP Holdings L.P. owns 100% of the equity interests of the
General Partner as of the date hereof.
     3. Amendment to SECTION 8.09 (“Compliance with and Modification of
Organizational Documents”). Section 8.09 of the Credit Agreement is hereby
amended by replacing such Section 8.09 in its entirety with the following:
     SECTION 8.09. [DELETED].
     4. Amendment to SECTION 9.08 (“Mergers, Etc.”). Section 9.08 of the Credit
Agreement is hereby amended by replacing the word “such” in the third line of
such Section with the word “a”.

3



--------------------------------------------------------------------------------



 



     5. Amendment to SECTION 9.17 (“Partnership Agreements”). Section 9.17 of
the Credit Agreement is hereby amended by replacing such Section 9.17 in its
entirety with the following:
          SECTION 9.17. Organizational Agreements.
     Without the prior written consent of the Required Lenders, the Borrower
shall not amend the Borrower Partnership Agreement or the General Partner LLC
Agreement in any manner that would be materially adverse to the interests of the
Lenders or could otherwise reasonably be expected to have a Material Adverse
Effect.
     6. Amendment to Schedule 7.22 (“Ownership of Parties”). Schedule 7.22 of
the Credit Agreement is hereby amended by replacing such Schedule in its
entirety with the Schedule 7.22 attached hereto.
     7. Amendment to Schedule 9.03 (“Investments, Loans and Advances”).
Schedule 9.03 of the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with the Schedule 9.03 attached hereto.
     8. Consent to Partnership Amendment. By their execution of this Amendment,
the Required Lenders hereby consent to the amendment of the Borrower Partnership
Agreement as set forth in the form of Amended and Restated Agreement of Limited
Partnership of Buckeye Partners, L.P. attached as Annex B to the Merger
Agreement (as defined in this Amendment), together with any amendments thereto
(or to the form thereof) that are made or effected on or before the Sixth
Amendment Effective Date, so long as such amendments are of a type that would be
permitted without the consent of the Required Lenders pursuant to Section 9.17
of the Credit Agreement (as amended by Section 5 of this Amendment).
     9. Effectiveness of Amendment. Notwithstanding any other provision of this
Amendment and without affecting in any manner the rights of the Lenders
hereunder, it is understood and agreed that:
(a) the amendment being made by Sections 4 and 7 of this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment
with respect to Sections 4 and 7, until the Administrative Agent shall have
received (i) reimbursement or payment of its costs and expenses incurred in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
outside counsel for the Administrative Agent with respect thereto, and
(ii) executed counterparts of this Amendment from the Borrower, the Guarantors
and the Required Lenders;
(b) the amendments being made by this Amendment (other than the amendments
effected by Sections 4 and 7 hereof) shall not become effective, and the
Borrower shall have no rights under this Amendment with respect to any such
amendments until (i) the merger of Grand Ohio, LLC with and into Buckeye GP
Holdings (with Buckeye GP Holdings surviving the merger) and the related
transactions as provided in Articles II and III of the Merger Agreement (as
defined in this Amendment) shall have been consummated and effected in
accordance with the terms of such Merger Agreement, (ii) the Borrower
Partnership Agreement shall have been amended and restated in the form of the
Amended and Restated Agreement of Limited Partnership of Buckeye Partners, L.P.
attached as Annex B to such Merger Agreement, (iii) the Buckeye GP Holdings
Partnership Agreement shall have been amended and restated in the form of the
Second Amended and Restated Agreement of Limited Partnership of Buckeye GP
Holdings L.P. attached as Annex

4



--------------------------------------------------------------------------------



 



A to such Merger Agreement and (iv) the Administrative Agent shall have received
(x) reimbursement or payment of its costs and expenses incurred in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees and out-of-pocket expenses of outside
counsel for the Administrative Agent with respect thereto, and (y) executed
counterparts of this Amendment from the Borrower, the Guarantors and the
Required Lenders; provided, however, that in the case of clauses (ii) and
(iii) above, it is understood and agreed that any amendments to the agreements
referred to therein (or forms thereof) that are of a type that would be
permitted without the consent of the Required Lenders pursuant to Section 9.17
of the Credit Agreement (as amended by Section 5 of this Amendment) shall not be
prohibited and shall not be deemed to constitute a failure by Borrower to
satisfy the conditions set forth in such clauses; and
(c) until such time as this Amendment shall have become effective as provided in
paragraph (b) above, all of the terms and conditions of the Credit Agreement
(after giving effect only to the amendment made by Sections 4 and 7 of this
Amendment) shall remain in full force and effect, and no Default or Event of
Default that may exist or have occurred and be continuing pursuant to the terms
of the Credit Agreement as of the Sixth Amendment Effective Date shall be deemed
to have been cured or waived by any amendment or consent provided by the terms
of this Amendment or otherwise, except as any such Default or Event of Default
shall have been hereafter expressly waived in writing in accordance with the
requirements of the Credit Agreement.
     10. Notice of Trigger Date. The Borrower agrees to give the Administrative
Agent prompt written notice as to the occurrence of the “Trigger Date” as
defined in this Amendment.
     11. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrower, the
General Partner and the Guarantors (collectively, the “Loan Parties”) hereby
represents and warrants to the Lenders and the Administrative Agent that:
     (a) The execution and delivery by such Loan Party of this Amendment and the
performance of this Amendment and the Credit Agreement as amended hereby (i) are
within such Loan Party’s power and authority; (ii) have been duly authorized by
all necessary partnership, limited liability company, partner and/or member
action; (iii) are not in contravention of any provision of such Loan Party’s
certificate of formation, certificate of partnership, partnership agreement,
operating agreement or other organizational documents; (iv) do not violate any
law or regulation, or any order or decree of any Governmental Authority; (v) do
not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such Loan
Party or any of its Subsidiaries is a party or by which such Loan Party or any
such Subsidiary or any of their respective property is bound; (vi) do not result
in the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person;
     (b) This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application relating to or affecting creditors’ rights and
general principles of equity; and

5



--------------------------------------------------------------------------------



 



     (c) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
     12. Reaffirmations and Acknowledgments.
     Each Guarantor consents to the execution and delivery by the Borrower of
this Amendment and jointly and severally ratifies and confirms the terms of its
Guaranty with respect to the Debt now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any Debt of the Borrower to the
Lenders or any other obligation of the Borrower, or any actions now or hereafter
taken by the Lenders with respect to any obligation of the Borrower, its
Guaranty (i) is and shall continue to be a primary obligation of such Guarantor,
(ii) is and shall continue to be an absolute, unconditional, joint and several,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of the Guarantors under the Guaranties.
     13. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
     14. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
     15. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
     16. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     17. Costs and Expenses. The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.
     18. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     19. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

6



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

                              BORROWER:    
 
                            BUCKEYE PARTNERS, L.P.    
 
                            By:   Buckeye GP LLC, its general partner    
 
                            By:   /s/ William H. Schmidt, Jr.                  
        Name: William H. Schmidt, Jr.             Title: Vice President, General
Counsel and Secretary    
 
                            GUARANTORS:    
 
                            BUCKEYE PIPE LINE COMPANY, L.P.    
 
                            By:   MAINLINE L.P.             its General Partner
   
 
                                By:  MAINLINE GP, INC.               its General
Partner    
 
                                    By:   /s/ William H. Schmidt, Jr.          
               
 
              Name:   William H. Schmidt, Jr.    
 
              Title:   Vice President, General Counsel and Secretary    
 
                            BUCKEYE PIPE LINE HOLDINGS, L.P.    
 
                            By:   MAINLINE L.P.             its General Partner
   
 
                                By: MAINLINE GP, INC.               its General
Partner    
 
                                    By:   /s/ William H. Schmidt, Jr.          
               
 
              Name:   William H. Schmidt, Jr.    
 
              Title:   Vice President, General Counsel and Secretary      

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  BUCKEYE GULF COAST HOLDINGS I, LLC
 
           
 
  By:   /s/ William H. Schmidt, Jr.
 
Name: William H. Schmidt, Jr.    
 
      Title: Vice President, General Counsel and Secretary    
 
                BUCKEYE GULF COAST HOLDINGS II, LLC
 
           
 
  By:   /s/ William H. Schmidt, Jr.
 
Name: William H. Schmidt, Jr.    
 
      Title: Vice President, General Counsel and Secretary    
 
                BUCKEYE GULF COAST PIPE LINES, L.P.
 
           
 
  By:   BUCKEYE GULF COAST HOLDINGS I, LLC    
 
      its General Partner    
 
           
 
  By:   /s/ William H. Schmidt, Jr.
 
Name: William H. Schmidt, Jr.    
 
      Title: Vice President, General Counsel and Secretary    
 
                BUCKEYE TERMINALS, LLC
 
           
 
  By:   /s/ William H. Schmidt, Jr.
 
Name: William H. Schmidt, Jr.    
 
      Title: Vice President, General Counsel and Secretary    
 
                NORCO PIPE LINE COMPANY, LLC
 
           
 
  By:   /s/ William H. Schmidt, Jr.
 
Name: William H. Schmidt, Jr.    
 
      Title: Vice President, General Counsel and Secretary      

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                          EVERGLADES PIPE LINE COMPANY, L.P.    
 
                        By:   MAINLINE L.P.             its General Partner    
 
                            By:   MAINLINE GP, INC.                 its General
Partner    
 
                   
 
          By:   /s/ William H. Schmidt, Jr.
 
Name: William H. Schmidt, Jr.    
 
              Title: Vice President, General Counsel and Secretary    
 
                        WOOD RIVER PIPE LINES LLC    
 
                        By:   /s/ William H. Schmidt, Jr.                      
    Name: William H. Schmidt, Jr.             Title: Vice President, General
Counsel and Secretary    
 
                        BUCKEYE PIPE LINE TRANSPORTATION LLC    
 
                        By:   /s/ William H. Schmidt, Jr.                      
    Name: William H. Schmidt, Jr.             Title: Vice President, General
Counsel and Secretary    
 
                        BUCKEYE TEXAS PIPE LINE COMPANY, L.P.    
 
                        By:   BUCKEYE GULF COAST HOLDINGS I, LLC             its
General Partner    
 
                        By:   /s/ William H. Schmidt, Jr.                      
    Name: William H. Schmidt, Jr.             Title: Vice President, General
Counsel and Secretary    
 
                        FERRYSBURG TERMINAL, LLC    
 
                        By:   /s/ William H. Schmidt, Jr.                      
    Name: William H. Schmidt, Jr.             Title: Vice President, General
Counsel and Secretary      

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDERS:

SUNTRUST BANK
as Administrative Agent and Lender
      By:   /s/ Carmen Malizia         Name:   Carmen Malizia        Title:  
Vice President     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., SUCCESSOR BY
MERGER TO MERRILL LYNCH BANK USA
      By:   /s/ William W. Stevenson         Name:   William W. Stevenson       
Title:   Vice President     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Todd J. Mogil         Name:   Todd J. Mogil        Title:   Vice
President     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Matthew A. Turner         Name:   Matthew A. Turner       
Title:   Vice President   

            By:   /s/ John A. Clark         Name:   John A. Clark       
Title:   Managing Director     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Thomas Okamoto         Name:   Thomas Okamoto        Title:  
Vice President     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director   

            By:   /s/ Ming K. Chu         Name:   Ming K. Chu        Title:  
Vice President     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Brian D. Williams         Name:   Brian D. Williams       
Title:   Vice President     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Linda Terry         Name:   Linda Terry        Title:  
Authorized Signatory     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Christine Faith         Name:   Christine Faith        Title:  
Director     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director        By:   /s/ April Varner-Nanton         Name:   April
Varner-Nanton        Title:   Director     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA
      By:           Name:           Title:        

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WILLIAM STREET CREDIT CORPORATION
      By:   /s/ Allison O’Connor         Name:   Allison O’Connor       
Title:   Authorized Signatory     

[Signature Page to Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 7.22
Structure and Ownership of Subsidiaries
(Expected Post-Merger)

                  Restricted or         Name of Subsidiary   Unrestricted   Form
of Organization   Equity Ownership
Buckeye Pipe Line Company, L.P.
  Restricted   Delaware limited partnership   MainLine L.P. – 0.08% general
partnership interest
 
           
 
          Buckeye Partners, L.P. – 99.92% limited partnership interest
 
           
Buckeye Pipe Line Holdings, L.P.
  Restricted   Delaware limited partnership   MainLine L.P. – 0.32% general
partnership interest
 
           
 
          Buckeye Partners, L.P. – 99.68% limited partnership interest  
Buckeye Gulf Coast Holdings I, LLC
  Restricted   Delaware limited liability company   Buckeye Pipe Line Holdings,
L.P. – 100% of member interests
 
           
Buckeye Gulf Coast Holdings II, LLC
  Restricted   Delaware limited liability company   Buckeye Pipe Line Holdings,
L.P. – 100% of member interests
 
           
Buckeye Gulf Coast Pipe Lines, L.P.
  Restricted   Delaware limited partnership   Buckeye Gulf Coast Holdings I, LLC
– 1% general partnership interest
 
           
 
          Buckeye Gulf Coast Holdings II, LLC – 99% limited partnership interest
 
Buckeye Texas Pipe Line Company, L.P.
  Restricted   Delaware limited partnership   Buckeye Gulf Coast Holdings I, LLC
– 1% general partnership interest
 
           
 
          Buckeye Gulf Coast Holdings II, LLC – 99% limited partnership interest

 



--------------------------------------------------------------------------------



 



                  Restricted or         Name of Subsidiary   Unrestricted   Form
of Organization   Equity Ownership
Gulf Coast/Products GP Holding LLC
  Unrestricted   Delaware limited liability company   Buckeye Gulf Coast Holding
II, LLC – 100% member interest
 
           
Gulf Coast/Products Holding L.P.
  Unrestricted   Delaware limited partnership   Gulf Coast/Products GP Holding
LLC – 1% general partnership interest
 
           
 
          Buckeye Gulf Coast Holdings II, LLC – 99% limited partnership interest
 
           
Buckeye Products Pipe Line, L.P.
  Unrestricted   Delaware limited partnership   Gulf Coast/Products GP Holding
LLC – 1% general partnership interest
 
           
 
          Gulf Coast/Products Holding L.P. – 62.34% limited partnership interest
 
           
Gulf Coast Pipe Line, L.P.
  Unrestricted   Delaware limited partnership   Gulf Coast/Products GP Holding
LLC – 1% general partnership interest
 
           
 
          Gulf Coast/Products Holding L.P. – 62.34% limited partnership interest
 
           
Buckeye Terminals, LLC
  Restricted   Delaware limited liability company   Buckeye Pipe Line Holdings,
L.P. – 100% of member interests
 
           
Ferrysburg Terminal, LLC
  Restricted   Delaware limited liability company   Buckeye Terminals, LLC –
100% of member interests
 
           
Buckeye Albany Terminal LLC
  Restricted   Delaware limited liability company   Buckeye Terminals, LLC –
100% of member interests
 
           
NORCO Pipe Line Company, LLC
  Restricted   Delaware limited liability company   Buckeye Pipe Line Holdings,
L.P. – 100% of member interests
 
           
Wespac Pipelines – Reno, LLC
  Restricted   Delaware limited liability company   Buckeye Pipe Line Holdings,
L.P. – 100% of member interests
 
           
Wespac Pipelines – Memphis LLC
  Unrestricted   Nevada limited liability company   Buckeye Pipe Line Holdings,
L.P. – 50% of member interests

 



--------------------------------------------------------------------------------



 



                  Restricted or         Name of Subsidiary   Unrestricted   Form
of Organization   Equity Ownership
Wespac Pipelines – San Diego LLC
  Unrestricted   Delaware limited liability company   Buckeye Pipe Line
Holdings, L.P. – 100% of member interests
 
           
Transport 4, LLC
  Unrestricted   Delaware limited liability company   Buckeye Pipe Line Company,
L.P. – 25% of member interests
 
           
West Shore Pipe Line Company
  Unrestricted   Delaware corporation   Buckeye Pipe Line Holdings, L.P. –
34.57% of outstanding stock
 
           
West Texas LPG Pipeline Limited Partnership
  Unrestricted   Texas limited partnership   Buckeye Pipe Line Holdings, L.P. –
19.8% limited partnership interest and .2% general partnership interest
 
           
Muskegon Pipeline LLC
  Unrestricted   Delaware limited liability company   Buckeye Pipe Line
Holdings, L.P. – 40% of member interests
 
           
Wood River Pipe Lines LLC
  Restricted   Delaware limited liability company   Buckeye Partners, L.P. –
100% of member interests
 
           
Buckeye Pipe Line Transportation LLC
  Restricted   Delaware limited liability company   Buckeye Partners, L.P. –
100% of member interests
 
           
Everglades Pipe Line Company, L.P.
  Restricted   Delaware limited partnership   MainLine L.P. – 1% general
partnership interest
 
           
 
          Buckeye Partners, L.P. – 99% limited partnership interest  
Laurel Pipe Line Company, L.P.
  Restricted   Delaware limited partnership   MainLine L.P. – 1% general
partnership interest
 
           
 
          Buckeye Partners, L.P. – 99% limited partnership interest

 



--------------------------------------------------------------------------------



 



                  Restricted or         Name of Subsidiary   Unrestricted   Form
of Organization   Equity Ownership
Buckeye Gas Storage LLC
  Restricted   Delaware limited liability company   Buckeye Partners, L.P. –
100% of member interests
 
           
Lodi Gas Storage, L.L.C.
  Restricted   Delaware limited liability company   Buckeye Gas Storage LLC –
100% of member interests
 
           
Buckeye Energy Holdings LLC
  Restricted   Delaware limited liability company   Buckeye Partners, L.P. –
100% of member interests
 
           
Buckeye Energy Services LLC
  Restricted   Delaware limited liability company   Buckeye Energy Holdings LLC
– 100% of member interests
 
           
Buckeye Mexico Holdings LLC
  Restricted   Delaware limited liability company   Buckeye Gulf Coast Holdings
II, LLC - 100% of member interests
 
           
Buckeye GP Holdings L.P.
  Restricted   Delaware limited partnership   MainLine Management LLC – Non
economic general partner interest
 
           
 
          Buckeye Partners, L.P. – 100% limited partner interest  
Buckeye GP LLC
  Restricted   Delaware limited liability company   Buckeye GP Holdings L.P. –
100% of member interests
 
           
MainLine GP, Inc.
  Restricted   Delaware corporation   Buckeye GP LLC – 100% of outstanding stock

 



--------------------------------------------------------------------------------



 



                  Restricted or         Name of Subsidiary   Unrestricted   Form
of Organization   Equity Ownership
MainLine L.P.
  Restricted   Delaware limited
partnership   MainLine GP, Inc. – 0.001% general partner interest
 
           
 
          Buckeye GP LLC – 99.999% limited partner interest

 



--------------------------------------------------------------------------------



 



Buckeye Partners, L.P. / SunTrust Credit Facility Investment Basket
Section 9.03: Investments, Loans and Advances:

                      project loans   investments Unrestricted Subsidiaries  
August 31, 2010
WesPac Pipelines — San Diego LLC
    —       11,303,066  
WesPac Pipelines — Memphis LLC
    42,238,108       (1,915,000 )
West Texas LPG Pipeline, Limited Partnership
    —       52,902,615  
West Shore Pipe Line Company
    —       44,795,961  
Muskegon Pipeline LLC
    —       14,437,600  
Transport 4
    —       349,502  
Buckeye Products Pipe Line, L.P.
    —       17,266,963  
Gulf Coast Pipe Line, L.P.
    —       6,066,770          
TOTAL Investments and Loans
  $ 42,238,108     $ 145,207,477        

 